UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from: April 18, 2017 to May 17, 2017 Commission File Number of issuing entity: 333-165147-07 Central Index Key Number of issuing entity: 0001574219 J.P. Morgan Chase Commercial Mortgage Securities Trust 2013-LC11 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-165147 Central Index Key Number of depositor: 0001013611 J.P. Morgan Chase Commercial Mortgage Securities Corp. (Exact name of depositor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0000835271 JPMorgan Chase Bank, National Association (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001541468 Ladder Capital Finance LLC (Exact name of sponsor as specified in its charter) Bianca Russo (212) 648-0946 (Name and telephone number, including area code, of the person to contact in connection with this filing) New York (State or other jurisdiction of incorporation or organization of the issuing entity) 38-3906828 38-3906829 38-7092972 (I.R.S.
